IN THE COMMONWEALTH COURT OF PENNSYLVANIA


The City of Clairton, PA                :
                                        :
                   v.                   :        No. 1757 C.D. 2019
                                        :
Zoning Hearing Board of the City of     :
Clairton, PA, and Cornerstone           :
Residence, Inc.                         :
                                        :
Cornerstone Residence, Inc.             :
                                        :
                   v.                   :
                                        :
Zoning Hearing Board of the City of     :
Clairton, PA and George Glagola,        :
City of Clairton Zoning Officer         :
                                        :
Appeal of: City of Clairton, PA and     :
George Glagola                          :


PER CURIAM                            ORDER


             NOW, March 25, 2021, having considered Appellants’ application for

reargument and Appellee Cornerstone Residence, Inc.’s answer in response thereto,

the application is denied.